[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Trumbull Cty. Bar Assn. v. Bodor, Slip Opinion No. 2015-Ohio-3634.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3634
               TRUMBULL COUNTY BAR ASSOCIATION v. BODOR.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Trumbull Cty. Bar Assn. v. Bodor, Slip Opinion No.
                                   2015-Ohio-3634.]
Attorneys—Misconduct—Failure to promptly refund unearned fee upon
        withdrawal from employment—Public reprimand.
   (No. 2015-0276—Submitted April 14, 2015—Decided September 9, 2015.)
           ON CERTIFIED REPORT by the Board of Professional Conduct
                        of the Supreme Court, No. 2014-048.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Csaba Andrew Bodor of Warren, Ohio, Attorney
Registration No. 0025613, was admitted to the practice of law in Ohio in 1972.
On July 2, 2014, relator, Trumbull County Bar Association, charged Bodor with
violating four Rules of Professional Conduct in his handling of a client’s fee.
Bodor and relator subsequently submitted joint stipulations of fact, a single
                             SUPREME COURT OF OHIO




violation, and aggravating and mitigating factors, and they recommended that
Bodor be publicly reprimanded for his misconduct. Relator agreed to withdraw
the remaining alleged violations. A panel of the Board of Professional Conduct
unanimously accepted the parties’ stipulations and recommended sanction, and
the board adopted the panel report in its entirety.
        {¶ 2} We agree with the recommendation of the board, adopt the parties’
stipulations of fact and misconduct, and publicly reprimand Bodor.
                                    Misconduct
        {¶ 3} In October 2010, Howard Baldwin retained Bodor to file a Chapter
13 bankruptcy on his behalf. He signed a fee agreement agreeing to pay $3,000
for Bodor’s services—the standard fee set by the relevant bankruptcy court for a
Chapter 13 filing at that time. Baldwin paid $250 a month from October 2010
through March 2011, for a total of $1,500, and Bodor deposited those payments in
his client trust account.
        {¶ 4} Baldwin contacted Bodor and others in Bodor’s office on numerous
occasions to provide information relevant to his bankruptcy, but he did not
provide all of the information necessary to prepare and file the bankruptcy
petition. Baldwin scheduled a time to meet with Bodor on March 14, 2012, to
clarify what was required to move forward with his bankruptcy. But on March 9,
2012, Bodor sent Baldwin a letter terminating his representation and canceling
that appointment. Bodor failed to provide Baldwin with an accounting of the
$1,500 he had paid and failed to promptly refund any unearned portion of the fee.
When Bodor did not respond to Baldwin’s request for a refund, Baldwin filed a
grievance with relator. Two months after Bodor terminated the representation, he
sent Baldwin a $550 refund. He provided an accounting to relator during its
investigation.
        {¶ 5} The parties stipulated and the board found that Bodor’s conduct
violated Prof.Cond.R. 1.16(e) (requiring a lawyer to promptly refund any




                                          2
                               January Term, 2015




unearned fee upon the lawyer’s withdrawal from employment). Relator agreed to
withdraw the remaining alleged violations.
                                     Sanction
       {¶ 6} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.              In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Gov.Bar R. V(13).
       {¶ 7} The parties stipulated, and the board agreed, that the relevant
mitigating factors include the absence of a prior disciplinary record, the absence
of a dishonest or selfish motive, Bodor’s effort to rectify the consequences of his
misconduct and his reimbursement of unearned legal fees and expenses, his full
and free disclosure to the board and his cooperative attitude toward the
disciplinary proceedings, and evidence of his good character and reputation apart
from the charged misconduct. See Gov.Bar R. V(13)(C)(1) through (5). Other
than the two-month delay in obtaining the unearned portion of his retainer,
Baldwin suffered no harm as a result of Bodor’s conduct, and none of the
aggravating factors set forth in Gov.Bar R. V(13)(B) are present.
       {¶ 8} Based upon Bodor’s misconduct and the presence of significant
mitigating factors, the parties agreed that the appropriate sanction is a public
reprimand. The board agreed and, in support of the recommendation, cited Lake
Cty. Bar Assn. v. Kubyn, 121 Ohio St.3d 321, 2009-Ohio-1154, 903 N.E.2d 1215.
In that case, we publicly reprimanded Kubyn for failing to promptly return
unearned fees and failing to take reasonable steps to protect his client’s interest
after the client had discharged him. There were no aggravating factors and the
mitigating factors were similar to those found here.




                                         3
                              SUPREME COURT OF OHIO




        {¶ 9} We adopt the board’s findings of fact, find that Bodor’s conduct
violated Prof.Cond.R. 1.16(e), and dismiss the remaining allegations contained in
the complaint.     Because we imposed a public reprimand for comparable
misconduct in Kubyn, we agree that a public reprimand is the appropriate sanction
here.
        {¶ 10} Accordingly, Csaba Andrew Bodor is hereby publicly reprimanded
for his misconduct. Costs are taxed to Bodor.
                                                          Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                _________________
        Randil J. Rudloff, for relator.
        Thomas J. Wilson, for respondent.
                                _________________




                                          4